DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 11-17 have been added, claims 1-10 have been canceled, and claims 11-17 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and its dependents are indefinite because it is not clear whether claim 11 is drawn to the sub-combination of a collapsible carrier configured for protectively carrying a portable electronic device, or whether the claim is drawn to the combination of a collapsible carrier and a portable electronic device.  This is because while some portion of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate that what is claimed is the combination (note the structural limitations of claim 11, lines 1-4, discloses the limitation “configured for protectively carrier a portable electronic device…configured for carrying a portion electronic device and in page 3, configured for enabling a portable electronic device, which are not actually claiming the combination of the carrier and the portable electronic device, but claim 12 further requiring the portable electronic device is a laptop or a tablet computing device.  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the portable electronic device and its corresponding features (i.e. a laptop or a tablet computing device are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the portable electronic device and its corresponding features are considered to be merely functional.  On the other hand, clarification of the scope of claims are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weder (5,752,649).
As to claim 11, Weder discloses a collapsible carrier (10) configured for protectively carrying a portable electronic device (the structure of the collapsible carrier is capable of protectively carrying a portable electronic device not being claimed), comprising a collapsible protective frame (10) comprising: a first plate (12) having a peripheral edge margin; a second plate (14) having a peripheral edge margin; a plurality of first arm segments (30) pivotally connected to and uniformly spaced seriatim about the peripheral edge margin of the first plate (Figure 4), wherein each of the plural first arm segments (30) has a distal end portion spaced from its pivotal connection to the first plate (12); and a plurality of second arm segments (32) pivotally connected to and uniformly spaced seriatim about the peripheral edge margin of the second plate (14), wherein each of the plural second arm segments (32) has a distal end portion spaced from its pivotal connection to the second plate (14), wherein the distal end portion of each of the plural first arm segments (30) is pivotally connected to an associated one of the distal end portions of the plural second arm segments (Figure 1), wherein the first and second plates (12 and 14) are moveable between a spaced apart configuration  (Figure 1) and a closely configuration (Figure 4, when in the close configuration, an electronic device can be place between the frames) and wherein each of the plural pivotally connected first and second arm segments (30 and 32) has a length effective when the plural pivotally connected distal end portions of the first and second arm segments (30, 32) and the first and second plates (12 and 14) are moved to the closely spaced configuration, the plural first and second arm segments (30 and 32) jointly protectively surround the article disposed between the first and second plates (12 and 14).  Please note:  as examiner indicated in the above 112 (b) rejection, applicant fails to provide clear description whether a combination of the carrier and the portable electronic device is being claimed.  Examiner presumes that a portable electronic device is not being claimed in combination with the carrier. The container structure of Weder are equivalent to applicant’s protective frame structure and the container of Weder is capable of holding an electronic device when in closely spaced configuration.
As to claim 12, since applicant does not properly claiming the electronic device, the portable electronic device and its corresponding feature are also merely function which the structure of Weder is capable to protect a small tablet device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weder (5,752,649).
As to claim 13, Weder further discloses there are six first arm segment (30) and six second arm segments (32).  However, Weder does not disclose there are eight first arm segments and eight second arm segments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify
the container of Weder so the first arm segment and the second arm segment are with the number of eight because the selection of the specific number of the arm segments such as the six arm segments as disclosed by Weder or as claimed with eight arm segments would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and inasmuch as applicant's specification does not state that using these specific number of arms as claimed solves any particular problem or yields any unexpected results.  Furthermore, such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP2144.04(VI)(B)
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736